DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered and are persuasive in view of Amendment. However, because of the extensive Amendment, the combined references Manabe and Murata are presented in a different capacity to address the new limitations.
	 Applicant amended Claims 1 and 2 and added the limitations to Claim 1:
	1)  That the movable platen disposed between the mold clamping mechanism and the stationary platen is  to be “…freely movable along the guideway, the movable platen being spaced apart from the mold clamping mechanism in the axial direction….”
	2) “…a mold opening and closing mechanism connected to move the movable platen along the one or more tie bars and the guideway…”
	3) “…wherein a strong-force mold opening mechanism that opens the molds at an initial stage of mold opening is connected to, and extends across the space between, the movable platen and the mold clamping mechanism…”
	As a result of these amendments which clarify the relative configuration of the movable platen to the stationary platen of the instant case whereby the movable platen disposed between the mold clamping mechanism and the stationary platen is freely movable,  the previous double patenting rejection is withdrawn.
	Additionally, Applicant added new Claims 3-9.
	Applicant’s amendment necessitated new grounds of rejection. No new matter added.

Claim Objections
	Claim 9 objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe (US 2007/0085238) in view of Murata (US 2017/0057143).
	Regarding Claim 1, Manabe discloses a mold clamping apparatus (abstract)  provided with a strong-force mold opening mechanism (paragraph [0003] strong-force mold clamping required to withstand a large internal mold pressure: paragraph [0029] …large mold clamping force is generated…), the apparatus comprising- 
	a base (Fig.2 paragraph [0017] base plate – 1)
	a stationary platen fastened to the base (Fig. 2 paragraph [0017] stationary platen – 2 is fixed to one end of the base plate – 1); 
	a mold clamping mechanism comprised of a plate member disposed parallel to the stationary platen, and supported by the base so as to be freely movable (Fig. 2 paragraph [0021] mold clamping cylinder – 20 …in the movable platen – 4 and is away from the stationary platen – 2; ) in an axial direction along a guideway (…front end of the primary piston – 22 is slidably inserted in a ring stopper – 23); 
	a movable platen disposed  between the mold clamping mechanism and the stationary platen (Fig. 2 paragraph [0017] a movable platen – 4 that supports a movable mold – 5) and freely movable along the guideway, the movable platen being spaced apart from the mold clamping mechanism in the axial direction (Fig. 2 paragraph [0029] mold clamping cylinder – 20 axial to movable platen – 4 with space – S in between); 
	one or more tie bars extending  from the stationary platen completely through the movable platen (Fig. 2 paragraph [0018] four tie bars 10 ...extend through holes – 7, 8 ..formed in the four corners of the stationary plate – 2 and movable platen – 4 ) and through the mold clamping mechanism (Fig. 2 paragraph [0021] ...Mold clamping cylinder – 20…provided at such a position …inside each of the tie bar insertion through holes – 8 in the movable platen – 4); 
	a mold opening and closing mechanism connected to move the movable platen along one or more tie bars (Fig. 2 paragraphs [0017] [0018] moveable platen – 3 is moved toward and away from the 
	wherein the one or more tie bars each have a series of circumferential grooves and the mold clamping mechanism is provided with one or more half nuts (paragraph [0009] ….split nut engaged with an engagement portion formed in each of the tie bars:….)  movable into and out of meshing engagement with the series of circumferential grooves on respective tie bars to close and open the half nuts (Fig. 2 abstract split nut – 18 groove portion – 16, paragraph [0020] multiple groove portion (an engagement portion) – 16 formed on the outer circumference of the tie bar – 10 a split nut – 18 provided inside a box – 17 that is fixed on the back of the movable plate – 4), 
	wherein a strong-force mold opening mechanism that opens the molds at an initial stage of mold opening is provided across the movable platen and the mold clamping mechanism, (Fig.2 paragraph [0029] …the movable platen – 4 is further propelled…whereby a large mold clamping force is generated at a portion where the stationary mold – 3 meets the movable mold – 5) 
	
However, Manabe is silent as to a control unit controlling the mold opening and closing mechanism, the setting of the forceful mold opening mechanism to have a greater axial force than the mold opening and closing mechanism, and the opening and closing of the half nut, the forceful mold opening mechanism, and the position of the half nut so that it is synchronized with the circumferential groove.
	Murata discloses a mold clamping apparatus including a fixed and movable plate but also discloses a control unit that controls the mold opening and closing mechanism – a mold opening/closing actuator (abstract) for moving the mold clamping cylinder or the movable platen (Fig. 1 abstract, 
	Murata also discloses that the strong-force mold opening mechanism (paragraphs [0003] [0005] [0050] medium-diameter piston – 102 generates a sufficiently large mold opening force; molded resin product …large in size and a large mold opening force is required); is configured  to exert a greater axial force than that exerted by the mold opening and closing mechanism (Fig. 5 paragraph [0039] mold thickness adjustment cylinders – 50 being set to be larger than an axial force in an expanding direction of the mold opening/closing actuator – 16…), and 
	wherein the control unit is further configured to control opening and closing movement of each half nut (Fig. 2 paragraph [0027] nut – 21a extending from lock plates), controls the strong-force mold opening mechanism (paragraph [0012]…whole of mold opening is performed quickly by operating the mold opening/closing actuator), and control a position of the half nut in such a way that the half nut is synchronized with the circumferential groove by the forceful mold opening mechanism (Fig. 2 paragraph [0026] lock plate moving actuator – 23, nut – 21a extending from upper lock plate – 21; nut 22a extending from lower lock plate which are synchronously moved closer to the circumferential grooves – 19a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Murata’s control unit, and its mechanism as disclosed to Manabe. One with ordinary skill in the art would consider these added elements because having a common control unit that controls both the mold opening and closing as well as the mold clamping mechanisms unlike previous prior art where the operation of a mold opening/cling actuator is provided separately from a mold clamping mechanism (paragraph [0002]) will allow them to work together so that the forceful mold opening mechanism has a greater axial force than the mold opening and closing mechanism for articles that are larger in size (paragraph [0003]) based on mold thickness adjustment, 
This would form a mold clamping apparatus provided with a strong-force mold opening mechanism and having a stationary and movable platen with a mold clamping mechanism supported by a base, in parallel with the stationary platen, so as to be freely movable such that the forceful mold opening mechanism is provided across the movable platen and the mold clamping mechanism provided with a half nut and a tie bar with a circumferential groove to be meshed with the half nut. So as to have a greater axial force than the mold  opening and closing mechanism (in addition to the shortening of the stroke compared to the mold opening and closing mechanism) and whereby the control unit controls the opening and closing of the half nut, the forceful mold opening mechanism and the position of the half nut such that it is synchronized with the circumferential groove by the forceful mold opening mechanism, as disclosed by Murata.

	
	Regarding Claims 3 and 4, the combination of Manabe and Murata disclose all the limitations of Claim 1 and Manabe further discloses wherein the one or more tie bars (paragraph [0018])  and the one or more half nuts comprise four tie bars and four half nuts (paragraph [0009] …a split nut engaged with an engagement portion formed in each of the tie bars…)
	
	Regarding Claim 6, the combination of Manabe and Murata disclose all the limitations of Claim 1 and Murata further discloses that the strong-force mold opening mechanism comprises a first hydraulic cylinder having a cylinder connected to one of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0024] mold clamping apparatus – 10 includes …a mold clamping cylinder – 15 disposed parallel to the fixed platen – 13 and horizontally movably supported on the base – 11) , and a 

	Regarding Claim 7, the combination of Manabe and Murata disclose all the limitations of Claim 1 and Murata further discloses that the mold opening and closing mechanism comprises a second hydraulic  (Fig. 1paragraphs [0024] [0025] a mold opening/closing actuator – 16…;…a hydraulic cylinder may be used as the mold opening/closing actuator – 16)  having a cylinder connected to the  base (See Fig. 1 below where actuator – 16 and base – 11)  and a piston rod connected to the movable platen (Fig. 1 paragraph [0054] …mold opening/closing actuator – 16 may be connected to the movable platen – 18), and 
	wherein the piston rod of the second hydraulic cylinder has a diameter smaller than the piston rod of the first hydraulic cylinder (paragraph [0003] mold opening/closing actuator has a longer stroke and smaller cylinder diameter compared to the mold clamping cylinder – which infers smaller diameter piston rod than the first hydraulic cylinder).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Actuator)][AltContent: textbox (Base)]			
    PNG
    media_image1.png
    905
    655
    media_image1.png
    Greyscale


	Regarding Claims 8 and 9, the combination of Manabe and Murata disclose all the limitations of Claim 1 and Murata further discloses wherein the strong-force mold opening mechanism comprises plural strong-force mold opening mechanisms controlled by the control unit (Fig. 5 paragraphs [0034] [0041] mold clamping cylinder – 15 provided with mold thickness adjustment cylinders – 50, 50…;….mold clamping apparatus include one mold clamping cylinder , two mold thickness adjustment cylinders – 50) .

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manabe (US 2007/0085238) and Murata (US 2017/0057143) as applied to Claim 1 above, and further in view of Kato (US 2010/0227014).
	Regarding Claim 2, the combination of Manabe and Murata disclose all the limitations of Claim 1, however, neither reference discloses explicitly discloses that each tooth has a rectangular cross-sectional shape such that each series of circumferential grooves has a rectangular cross-sectional shape matching the rectangular shape of the teeth. 
	Kato discloses a mold clamping device  which includes a mold clamping half nuts (abstract) which are attached to a movable platen and are formed in a serration or a rectangular tooth shape (Fig. 3-9 paragraph [0086] rectangular tooth shape) which would also include a matching groove.
	This shape would be advantageous to one with ordinary skill in the art,  because this embodiment shape (paragraph [0027] rectangular tooth shape) combined with the strong-force mold opening mechanism of Claim 1 when mated with the screw or the ring groove of the tie bar closes the half nuts so that play (backlash) at the mated parts is removed or cancelled by fixation (paragraph [0027]).
.


3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manabe (US 2007/0085238) and Murata (US 2017/0057143) as applied to Claim 1 above, and further in view of Kako (JP4883642B2 citations from English machine translation).
	Regarding Claim 5, the combination of Manabe and Murata disclose all the limitations of Claim 1 but while Manabe mentions a mold opening and closing means in the form of a motor-drive and a ball-screw mechanism, they are silent as to the strong-force mold opening mechanism comprising an electric motor rotationally driving a ball screw. 
	Kako discloses in the same field a control method for eliminating a dead time when starting strong-force mold openings (abstract).
	 Kako teaches a strong-force opening mechanism  comprises an electric motor (Fig. 1 paragraph [0009] mold clamping device- 1 servomotor – 7) for rotationally driving a ball screw (Fig. 1 paragraphs [0009] [0014] ball screw – 8 is rotationally driven by the servo motor – 7), and a brake for braking the electric motor (Fig. 1 paragraph [0014] the rotation of the servomotor – 7 is stopped at a predetermined mold opening stop position to complete the mold opening…- implying a braking action) , and
	 wherein the electric motor and brake are connected to one of the mold clamping mechanism and the movable platen (Fig. 1 paragraph [0009] mold clamping device – 1 includes a ball screw – 8 that drives a movable mold – 4 attached to a movable board – 5 by a servomotor – 7 fixed to the fixed board – 2), and a nut threadedly engaged with the ball screw is connected to the other of the mold clamping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manabe and Murata by incorporating the electric motor and brake of Kato. Kato discloses a mechanism comprises an electric motor for rotationally driving a ball screw with a brake and such that these are connected one of the mold clamping mechanism and the movable platen with a nut threadedly engaged with the ball screw connected to the other of the mold clamping mechanism and the movable plate.
	 One would be motivated to consider this feature because with this connection the mold closes and moved to match such that the fixed mold and the movable mold are in close contact with each other (paragraph [0009]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712